        Case 1:21-mj-04014-MJS Document 8 Filed 08/19/21 Page 1 of 4 PageID: 16




AO 199A (Rev. 06/19)    Order Setting Conditions   of Releaso                                                   Page 1 of   4__   Pages




                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                                District of New Jersey


                       United States of America                                )
                                      v.                                       )
                                                                               )        Case No. 21-40]4(MJS)
                           PHILIP YOUNG
                                                                               )
                                                                               )
                                 Defendant

                                           ORDER SETTING CONDITIONS                           OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   TIle defendant must not violate federal, state,            01'   local law while on release.

(2)   The defendant I11l1stcooperate in the collection ofa DNA sample ifit is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence 01' telephone number.

(4)   The defendant must appear in COllrtas required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appeal' at:                                    Zoom
                                                                                                 Place



       on                                     August 26, 2021 @ 1PIl1- Judge Meriweather
                                                                             Date alld Time


       Ifblank, defendant will be notified of next appearance.

(5)   The defendant mllst sign an Appearance Bond, if ordered.
                  Case 1:21-mj-04014-MJS Document 8 Filed 08/19/21 Page 2 of 4 PageID: 17




AO 199B (Rev. 12/20) Additional ConditiollsofRelcosc                                                                                          Page_ of _              Pages


                                                      ADDITIONAL CONDITIONS OF RELEASE
Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assme the
appearance of the person as required and the safety of any other person and the community.

       IT IS FURTIlER          ORDERED that the defendant's     release is subject to the conditions marked below:

(D)        (6)
            The defendant is placed in the custody of:
            Person or organization
             Address (only if abOl'e Is an organization)
             City and state                                                                                              Tel. No.           ~                               _
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's           appearance        at all court proceedings,       and (c) noli!)' the court
immediately if the defendant violates a condition ofrclease or is no longer in the custodian's      custody.

                                                                            Si~l~:                                                       _
                                                                                                         Custodial!                                            Date
<\E        (7)    The defendant must:
      (~          (a) submit to supervision b)' and report for supervision to the    _U_,S_._P_r_et_r_io_I_S_e_rv_i_ce_s                          _
                     telephone IlIlmber                          , no later than



       (!
       (0
       (0
       (
       (
                  (b) continue or actively seek employment.
                  (c) continue or start an education program.
                (d) surrender any passport to:        U.S. Pretrial Services
              ) (e) not obtain a passport 01'other international travel document.
              ) (I) abide by the following restrictions on personal association, residence, or travel:       District ofNJ;      District of Columbia (for court
             purposes only)
       (pQ)        (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation            or prosecution,
                       including: victims, witnesses, alleged co-cospirators, other individuals charged in the capitol riot offenses

       (D) (h) get medical or psychiatric treatment:

       (D)         (i)   return to custody each                 at           o'clockafterbeing    released at _____               o'clock for employment,         schooling,
                         or the following purposes:

       (D) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                necessmy.
           l5tI
            :k) not possess a fireaml, destructivc device, or other weapon.
       d~b  (I) not use alcohol (           D)
                                          at all ( ~  ) excessively.
       (~) (m) not use or unlawfully possess a narcotic drug or other controlled subst'dnces defined in 21 U.S.C. § 802, unless prescribed by a licensed
               medical practitioner.
       (00)(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer, Testing may be used with
               random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, andlor any form of
               prohibited substance screening or testing. The defendant lllllst not obstmct, attempt to obstruct, or tamper with the efficiency and accuracy
               of prohibited sllbstance screening or testing.
       (~) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
               supervising officer.
       (D) (P) participate in one of the following location restriction programs and comply with its requirements as directed.
               (D) (i) CUI·few. You are restricted 10 your residence every day ( D) from                               to                , or (D) as
                             directed by the pretrial services office or supervising officer; or
               (D) (ii) Home Detention. YOll are restricted to your residence at all times except for employment; education; religious services;
                            medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                            activities approved in udvance by the pretrial services office or supervising officer; or
               (D) (iii) Home Incat'Ceratlon. You are restricted to 24-hour-a-day lock-down atyollr residence except for medical necessities and
                            court appearances or other activities specifically approved by the court; or
               (D) (iv) Stand Alone Moni!ol·ing. You have no residential curfew, home detention, or home incarceration restrictions. However,
                            youlllust comply with the 10c.1tion or travel restrictions as imposed by the court.
                            Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
           Case 1:21-mj-04014-MJS Document 8 Filed 08/19/21 Page 3 of 4 PageID: 18




AO 199B (Rev. 12/20)   Addilionnl Conditions   ofRelense                                                                             Page _    of _    Pages



                                                       ADDITIONAL CONDITIONS OF RELEASE

      (D) (q) submit to the following location monitoring technology and comply witll its requirements as directed:
              (D) (i)     Location monitoring technology as directed by the pretrial services or supervising officer; or
              (D) (ii) Voice Recognition; or
              (D) (iii) Radio Frequency; or
              (D) (iv) GI'S.
              (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined   by the pretrial services or supervising
                  officer.
              (5) report as soon as possible, to the pretrial services or supervising officer, every contnct with law enforcement   persoIlnel, including arrests,
                  questioning, or (raffic stops.
      (D)     (t)                                                                                                                                              _
              Case 1:21-mj-04014-MJS Document 8 Filed 08/19/21 Page 4 of 4 PageID: 19


· .
      AO 199C (Rev. 09/08) Advice ofPennlties                                                                            Page               of   Pages

                                                  ADVICE OF PENALTIES             AND SANCTIONS

      TO THE DEFENDANT:

      YOU ARE ADVISED OF TIlE FOLLOWING PENALTIES AND SANCTIONS:

              Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
      revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
      imprisonment, a fine, or both.
              While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
      and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
      consecutive (i. e" in addition to) to any other sentence you receive.
              It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
      tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
      to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
      significantly 1U0reserious if they involve a killing or attempted killing.
              If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
      you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
              (1) an offense punishable by death, life imprisonment, or implisonment for a telID of fifteen years or more - you will be fined
                    not more than $250,000 or imprisoned for not more than 10 years, or both;
              (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
                    more than $250,000 or imprisoned for not more than five years, or both;
              (3) any other felony - YOll will be fined not more than $250,000 or imprisoned not more than two years, or both;
              (4) 8 misdemeanor - you will be fined not more than $100,000 or imprisoned not lIlore than one year, or both.
              A term of imprisollment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
      addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                          Aclmowledgment      of the Defendant

             I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
      of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth ahove.




                                                        Dil'ections to the United States Marshal

           ) The defendant is ORDERED released after processing.
           ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk ~!judge that the defendant
             has posted bond and/or complied with all other conditions for release. Ifstill in custody, the defenpant must be produced before
                                                                                              ;j--(r-.~-IT)(
                            I.
             the appropriate judge at the time and place specified.                 '//
                        ~ J QI
                                 Z ,
                                                                                      ( ,vf {fin>.:-:--.l-li /
                                                                                             L')I.).)J-;-{j ,_.
      Date:             5;ii'hllf 1                                                   '-'         '"    /        i/
                                                                                             Judicial Officer'& Signalllre

                                                                                     Hon. Matthew J. Skahill, U.S.M.J.
                                                                                                Prillied lIallle and rille




                           DISTRIBUTION:        COURT    DEFENDANT     PRETRIAL SERVICE        U.S. ATTORNEY                 U.S. MARSHAL
